DETAILED ACTION
This office action is in response to the communication received on 6/21/2021 concerning application no. 15/689,561 filed on 08/29/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2021 has been entered.

Response to Arguments
Applicant's arguments filed 05/27/2021 regarding the double patenting have been fully considered but they are not persuasive. Applicant argues that claim 10 of U.S. Application No. 15/724,003 is more comprehensive than claim 1 of the instant application.  This is not found persuasive due to the use of the open ended transitional phrase “comprising” relied upon in claim 1 of the instant application.  Per MPEP 2111.03(I), the phrase comprising is “synonymous with ‘including,’ ‘containing,’ or ‘characterized by,’ is inclusive or open-ended and does not .
Applicant's arguments filed 05/27/2021 regarding the 35 USC 103 rejections have been fully considered but they are not persuasive. Applicant contends that the Lam and Judell fail to disclose “wherein the backscattered intensity signal output by the second detector corresponds to a concentration of light scatterers dispersed in the fluid contained in the lumen and being cleared from around the probe.”   Judell notes in [0033], “One of the fundamental limitations of cardiovascular OCT is that it cannot image through blood because the components of red blood cells strongly scatter the near-infrared light, making image reconstruction impossible.”  This is seen to suggest the limitations directed to the “concentration of light scatterers dispersed in the fluid contained in the lumen”, that fluid being blood, and [0016] is seen to teach determining if blood is cleared from the lumen to initiate pullback for imaging.  Therefore, the combination of Lam and Judell are seen to at least suggest the newly presented claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 – 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 2017/0196459, herein Lam) in view of Judell et al. (US 2011/0071405, herein Judell) (Lam and Judell cited in an IDS dated 03/11/2019) in view of Everett et al. (US 2006/0158655, herein Everett).
With regard to claim 1, Lam discloses an optical coherence tomographic (OCT) imaging system, comprising: an interferometer, 13, including a reference arm, 15A, which transmits a reference beam and a sample arm, 15B, which transmits a sample beam; a probe, RP, optically connected to the sample arm, connection between 52 and RP, and configured to be inserted into a lumen, airways or blood vessels, to irradiate the lumen and/or a fluid contained within the lumen with light of the sample beam; a first detector, 26A, in optical communication with the reference arm, 15A, and the probe, RP, the first detector, 26A, configured to detect light of the sample beam reflected and/or backscattered from the lumen, airways or blood vessels, and light of the reference beam to generate interference signals; a second detector, 26B, in optical communication with the probe, RP, and configured to detect backscattered light; and a processor, 35, operatively connected to the first, 26A, and second, 26B, detectors (Figs. 1, 4 , 7A, 7; [0022 – 0031, 0054 – 0056, 0075, 0083, 0098 – 0107, 0112]).

Judell teaches the second detector in optical communication with the probe and configured to detect light backscattered by the fluid contained in the lumen to generate a backscattered intensity signal, wherein the processor is configured to generate a trigger signal based on the backscattered signal and to generate OCT images based on the interference signals, quality metric of a blood clearing parameter, wherein the processor, in response to the backscattered intensity signal, quality metric, reaching a predetermined threshold value, automatically initiates pullback of the probe through the lumen and/or automatically initiates 
Everett teaches wherein the probe, 116, is in optical communication with the detector, 104, via a first double clad fiber, 106, which has a core, an inner cladding and an outer cladding (Fig. 1; [0029, 0030, 0037, 0040]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of having the second detector in optical communication with the probe and configured to detect light backscattered by the fluid contained in the lumen to generate a backscattered intensity signal, wherein the probe is in optical communication with the second detector via a first double clad fiber which has a core, an inner cladding and an outer cladding, wherein the processor is configured to generate a trigger signal based on the backscattered intensity signal and to generate OCT images based on the interference signals, wherein the processor, based on the backscattered intensity signal reaching a predetermined threshold value, automatically initiates pullback of the probe through the lumen and/or automatically initiates recording of the OCT images of the lumen, and wherein the backscattered intensity signal output by the second detector corresponds to a concentration of light scatterers dispersed in the fluid contained in the lumen and being cleared from around the probe.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention 
If it could be argued that Lam in view of Judell in view of Everett fails to disclose all of the above features in a single embodiment, one of ordinary skill would have found it obvious before the effective filing date of the claimed invention to combine any of the features as identified above into one device, since doing so would permit the acquisition of images having reduced noise and better vessel quality values.
Further regarding claim 1, Lam in view of Judell in view of Everett disclose wherein the double clad fiber transmits the light reflected and/or backscattered by the lumen via the core, and transmits the light backscattered by the fluid, e.g. blood, contained in the lumen via the inner cladding and/or the outer cladding (Everett: Fig. 1; [0029, 0030, 0037, 0040]) (Judell: Fig. 1B; [0016, 0032]), wherein the processor, 35, is configured to generate a trigger signal based on the backscattered signal output by the second detector, 26B, and to generate OCT images based on the interference signals output by the first detector, 26A (Lam: Figs. 1, 4 , 7A, 7) (Judell: Fig. 1B; [0016, 0032]).
Regarding claim 2, Lam in view of Judell in view of Everett discloses wherein the lumen includes a bodily lumen comprised of a blood vessel, or a coronary artery, or a bodily cavity, airways or blood vessels (Lam: [0031, 0112]), wherein the predetermined threshold value corresponds to an intensity level of the backscattered signal calculated as a function of a quality metric goes low as the signal quality improves and the region of interest is cleared, and wherein the processor is further configured to: determine a clearance state indicative of a clearance of the light scatterers around the distal end of the probe, compare the backscattered intensity signal to the predetermined threshold value, and determine a point in time when the intensity level of the backscattered signal has decreased to at least 75% of a maximum intensity level, a point in time in which the region of interest is fully clear, i.e. 100% decrease from maximum intensity level (Judell: see table following [0071]).  It is the position that the disclosed “low” in Judell is at or below 75% of a maximum intensity level.  
If the disclosure of Judell is not seen to explicitly or implicitly disclose that the intensity level of the backscattered signal has decreased to at least 75% of a maximum intensity level, it is the position of the Office that it would be obvious to use a point at least below 75% of a maximum intensity level because points above 75% of a maximum intensity level would be considered high to one of ordinary skill in the art.
With regard to claim 3, Lam in view of Judell in view of Everett discloses a patient interface unit (PIU), rotary pull back drive unit, RPD, in an operative arrangement with the probe, wherein the PIU includes a catheter connector, junction between RPD and Catheter, and a fiber optic rotary joint (FORJ), 52 or 86, having a rotational motor, custom built motor assembly, and a translational stage, mechanism for pulling back or rotating and pulling back DCF 88, wherein the probe includes a catheter which comprises a second double clad fiber, 88, torque cable, disposed in a protective sheath, 55, wherein the catheter connector of the PIU is connected to the catheter, and wherein the FORJ, 52 or 86, is configured to provide uninterrupted transmission of an optical signal between the sample arm, 15B, and the catheter while rotating the second double clad fiber within the catheter (Lam: Figs. 4, 7A & 7; [0085, 0099 – 0107]).
The combination of references fail to disclose the PIU operatively arranged in the sample arm between the first double clad fiber and the probe.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the PIU in the sample arm between the first double clad fiber and the probe, since it has been held that rearranging parts of an invention involves only routine skill in the art and such a rearrangement would not appear to alter the operation of the device, such a rearrangement being reasonably predictable.
	Regarding claim 4, Lam in view of Judell in view of Everett discloses wherein the FORJ includes a free- space optical beam coupler configured to provide the uninterrupted transmission of an optical signal between the sample arm, 15B, and the catheter, wherein the first double clad fiber connecting the probe to the sample arm, 15B, connects the sample arm to the PIU, RPD, and wherein the FORJ is configured to provide the uninterrupted transmission of an optical signal between the sample arm and the catheter while rotating the double clad fiber within the catheter and without rotating the double clad fiber connecting the sample arm to the PIU (Lam: Figs. 4, 7A & 7; [0085, 0098 – 0107]) (Everett: Fig. 1; [0029, 0030, 0037, 0040]).
	With regard to claim 5, Lam in view of Judell in view of Everett discloses wherein the probe irradiates the bodily lumen and the fluid contained within the bodily lumen with light of 26B, detects the backscattered light transmitted through the inner cladding of the first double clad fiber (Lam: Fig. 1; [0075 – 0076, 0098 – 0107]) (Judell: Fig. 1B; [0016, 0032]) (Everett: Fig. 1; [0029, 0030, 0037, 0040]).
	Regarding claim 7, Lam in view of Judell in view of Everett discloses a first light source, 12, in optical communication with the sample arm, 15B, and the reference, 29, wherein the probe, RP, irradiates the bodily lumen, blood vessel or bronchi, and the fluid contained within the bodily lumen with the light emitted by the first light source (Lam: Figs. 1, 4, 7; [0075 – 0076, 0098 – 0107, 0112]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 2017/0196459, herein Lam) in view of Judell et al. (US 2011/0071405, herein Judell) (Lam and Judell cited in an IDS dated 03/11/2019) in view of Everett et al. (US 2006/0158655, herein Everett) in view of Tearney et al. (US 2012/0004506, herein Tearney).
With regard to claim 6, Lam in view of Judell in view of Everett disclose wherein the probe scans an inner wall of the bodily lumen and collects the light backscattered from the inner wall of the bodily lumen through the second double clad fiber while the FORJ rotates and translates the second double clad fiber within the catheter (Lam: Figs. 1, 7; [0075 – 0076, 0098 – 0107]) (Judell: Fig. 1B; [0016, 0032]), but fail to disclose that the inner wall of the bodily lumen is scanned in a helical path.

A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of scanning an inner wall of the bodily lumen using a helical path.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lam in view of Judell in view of Everett to include scanning an inner wall of the bodily lumen using a helical path as taught by Tearney, since this allows for comprehensive imaging, which can facilitate microscopic imaging information to be obtained from entire sections of one or more luminal organs.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 15/724,003 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, U.S. Application No. 15/724,003 discloses an optical coherence tomographic (OCT) imaging system, comprising: an interferometer including a reference arm 160, optically connected to the sample arm and configured to be inserted into a lumen to irradiate the lumen and/or a fluid contained within the bodily lumen with light of the sample beam; a first detector, 121, in optical communication with the reference arm and the probe, the first detector configured to detect light of the sample beam reflected and/or backscattered from the lumen and light of the reference beam to generate interference signals; a second detector, 122, in optical communication with the probe and configured to detect light reflected and/or backscattered by the fluid contained in the lumen to generate a backscattered intensity signal; and a processor, 190
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “The specification can be used as a dictionary to learn the meaning of a term in the claim.” Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (emphasis added) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
            Consistent with the above underlined portion of the MPEP citation, attention is drawn to (Fig. 1; [0002, 0004, 0068, 0069]) of copending 15/724,003 which discloses the system as claimed. Therefore, it would have been obvious for one of ordinary skill in the art to use the elements necessary to achieve the system and thereby arrive at the present invention from the copending one.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086.  The examiner can normally be reached on M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793